Citation Nr: 1707892	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-15 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1968 to June 1969, to include service in the Republic of Vietnam.  The Veteran's decorations for his period of active service include a Purple Heart Medal.

The Veteran died in December 2009.  The appellant in this case is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently transferred to the VA RO in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides during that service.  

2.  The Veteran died in December 2009 of pneumonia and acute myelogenous leukemia (AML).  

3.  AML is etiologically related to exposure to herbicides while serving in the Republic of Vietnam.  


CONCLUSION OF LAW

A disability incurred in active service caused the Veteran's death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2016).  Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a) (2016).

A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2016).

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

With an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The appellant has asserted that the Veteran's AML that caused his death was related to the exposure to herbicides while serving in the Republic of Vietnam.  A review of the Veteran's DD Form 214 shows that the Veteran did have service in the Republic of Vietnam.  Therefore, exposure to herbicides during service is presumed.  

A review of the post-service medical evidence of record shows that the Veteran was seen by a private physician in December 2008, at which time he was diagnosed with AML.  In October 2009, the Veteran's physician wrote a letter on his behalf detailing the AML diagnosis.  In that letter, the Veteran's physician noted the Veteran had been exposed to herbicides during active service, and that such exposures had been associated with development of bone marrow problems, including, but not limited to, acute leukemia.  Despite undergoing treatment for AML, the Veteran died in December 2009 of pneumonia and AML.  

In November 2011, a VA medical opinion was obtained.  The examiner opined that AML was not a B-cell leukemia nor related to it.  In this regard, the examiner's opinion was designed to establish a determination of whether the Veteran's AML was eligible for presumptive service connection for diseases associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309(e) (2016).   The examiner further opined that ischemic heart disease (IHD) was not likely to have contributed to the Veteran's death.  In this regard, the examiner noted that the cause of death was natural, indicating no acute cardiac event surrounding his death, which would have been necessary to assert IHD was a contributing factor.

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In this case, the Board finds that the October 2009 opinion provided by the Veteran's private treating oncologist is the most probative evidence of record as it was definitive, based upon an evaluation of the Veteran, a complete review of the Veteran's pertinent history, and consideration of the Veteran's reported history.  Additionally, the Veteran's private treating oncologist provided a verifiable medical explanation for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In comparison, the VA examiner's opinion lacks an adequate rationale and does not account for the Veteran's subjective history, especially that which was substantiated by findings in the Veteran's service records.  Nor does the VA medical opinion address the question of whether the Veterans AML was directly related to his exposure to herbicides in active service.  

In sum, the Veteran is presumed to have been exposed to herbicides.  The Veteran was diagnosed with AML in 2008, and his private treating physician competently and credibly opined that AML was linked to his exposure to herbicides during active service.  AML was listed as a cause of the Veteran's death on his death certificate.

Accordingly, the Board finds that the evidence for and against the claim entitlement to service connection for the cause of the Veteran's death is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the appellant and entitlement to service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


